DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant’s communication filed on December 20, 2021. Claims 1, 10 and 18 have been amended. Claims 1-20 were pending.

REASONS FOR ALLOWANCE


Claims 1-20 are allowed.

The following is a reasons for allowance for an indication of allowable subject matter: 
the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of:
 	“determine, using a local weighted regression, an estimated network traffic for a future time interval based on the baseline distribution traffic data, a lagged covariate factor, and covariate metrics, wherein the covariate metrics represent one or more external factors contributing to the network traffic over the pre-defined time period, wherein the pre-defined time period is a historical time period for which the time series distribution data is accessed, and wherein the lagged covariate factor is indicative of lagged versions of one or more of the covariate metrics.” in light of other features as recited in independent claims 1, 10 and 18. 
Dependent claims 2-9, 11-17 and 19-20 are allowed at least by virtue of their dependencies from their independent claims 1, 10 and 18. Thus, claims 1-20 are hereby allowed.


Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm, 9:00 am – 5:30 pm.

6.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

7.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/M. H./
Melaku Habtemariam
Examiner, Art Unit 2447
1/10/22

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447